DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
Status of the claims:  Claims 34, 35, 39, 40, 42, 55, 59, 70-71 are currently pending.
Priority:  This application is a 371 of PCT/US2016/052451 (09/19/2016)
PCT/US2016/052451 has PRO 62/279,466 (01/15/2016)
PCT/US2016/052451 has PRO 62/220,050 (09/17/2015).
IDS:  The IDS dated 4/23/21 was considered.
Election/Restrictions
Applicant previously elected without traverse of Group II, claims 34, 35, 38-42, 54-57, and 59 in the reply filed on 4/9/20.  Applicant also elected the species of “264-10-7 in Example 28” as reproduced below: 

    PNG
    media_image1.png
    180
    242
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    66
    228
    media_image2.png
    Greyscale
 
“A=adenosine”, “invdT=inverted thymidine”, and  “a=2’-O-methoxy-adenosine”.
This species was stated by Applicant as reading on claims 34, 35, 38-40, 42, 55, 59, 70, and 71.
Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34, 35, 39-40, 42, 55, 59, 70, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Woolf et al. (WO1999014346) in view of Wang et al. (Current Medicinal Chemistry, 2011, v. 18, p. 4126-4138), McCauley et al. (US20150140120), Rhoads et al. (WO2013103659), and Arrow et al. (WO1998013526). 
Woolf teaches the structure in Figure 1:

    PNG
    media_image3.png
    316
    624
    media_image3.png
    Greyscale

which corresponds to the claim polynucleotide encoding a polypeptide, wherein said polynucleotide comprises: (a) a 5’-cap structure (CAP); (b) a 5’-UTR (5’ UTR); (c) a coding region (CODING); (d) a 3’-UTR (3’ UTR); and (e) a 3’-stabilizing region comprising 1 to 500 nucleosides (p. 20, line “the length of the poly A tail is at least about 90 nucleotides”), wherein one or more of said nucleosides is an … 2’-O-methyl-adenosine … (p. 21, line 3: “analogs of A or other bases can be incorporated into a poly A tail (e.g., 2'-O- methyl or methylphosphonate modified”).
Regarding claim 34, 35, 39, 40, 42, 55, 59, 70, 71, having two different alternative nucleosides, 10 nucleosides, at least one 2’-O-methyl-adenosine and inverted thymidine, Formula VI, and as amended now requiring the 3’-stabilizing region comprises one or more inverted thymidine, Woolf does not specifically teach wherein the stabilizing region comprises an inverted thymidine.  However, inverted thymidine was well-known in the art as evidenced by the teaching of Wang and McCauley which are in the same field of endeavor as Woolf.  Wang reviews the technique of stabilizing RNA through chemical modifications such as shown in Fig. (3) including 3’-T capping (inverted thymidine) and 2’-O-methyl modifications:

    PNG
    media_image4.png
    334
    174
    media_image4.png
    Greyscale
 , 		
    PNG
    media_image5.png
    430
    281
    media_image5.png
    Greyscale
.
Furthermore, one of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed invention because Woolf teaches that it is desirable to stabilize the mRNA polynucleotide using chemical modification, blocking/cap, and poly(A) tail (i.e. pages 15-20).  In addition, McCauley teaches the successful application of the approach therapeutic oligonucleotides with Examples such as PDGF/VEGF binding aptamers ([0160]-[0175]: “wherein “m” indicates 2′-OMe nucleotides and “[3T]” refers to an inverted thymidine nucleotide that is attached to the 3′ end of the oligonucleotide”).   Thus, through application of well-known techniques for stabilizing oligonucleotides and previously demonstrated success, one of ordinary skill in the art would have been motivated to improve the stability of the Woolf oligonucleotides in the manner suggested by Wang and McCauley and arrive at the claimed invention.
	Response
Applicant argues that none of the cited references provides any motivation to modify the stabilizing region of Woolf to include the inverted thymidine of Wang or McCauley.  Woolf teaches “A modified, eukaryotic mRNA molecule encoding a therapeutically relevant protein, said mRNA molecule having a nucleotide sequence which comprises at least one chemical modification which renders the modified mRNA molecule stable, wherein the modified mRNA is 
Applicant also argues that one of ordinary skill in the art would not have an expectation that incorporating a synthetic modification such as inverted thymidine would be tolerated in translation.  This is not persuasive, because Woolf specifically teaches the addition of modified nucleotides as exonclease blocking groups including, in Example 8, citing to “Many exocuclease 
Applicant also argues that Wang and McCauley are to oligonucleotide aptamers which is distinct from the presently claimed RNAs.  Woolf, Wang, and McCauley’s teaching relating to 3’ caps are to stabilize RNA against nuclease degradation which one of ordinary skill in the art would understand as equally applicable to Woolf’s mRNA.  Furthermore, Woolf specifically cites to Arrow where inverted thymidine is used as a 3’ exonuclease blocking group.  Therefore, one of ordinary skill in the art would reasonably expect the purpose of the inverted thymidine to be effective in Woolf’s mRNA and arrive at the claimed invention.
Applicant also argues that Woolf’s 3’ blocking groups are limited to naturally occurring nucleosides otherwise translation could be disrupted.  This is not persuasive as Woolf specifically teaches “3' blocking groups include both the inclusion of modified nucleotide” (p. 18), propyl modified 3’ blocking groups (p. 35 Example 8: “P”), and cites to Arrow for blocking groups which includes inverted thymidine.  Furthermore, regarding translation, Woolf teaches “chemical modification which renders the modified mRNA molecule stable, wherein the modified mRNA is translatable” (claim 1).  Thus, one of ordinary skill in the art would reasonably expect a modified 3’ capping group such as inverted thymidine would operate as Woolf teaches and arrive at the claimed invention.
Applicant also argues that one of ordinary skill in the art would not have modified Woolf’s polyA tail.  This is not persuasive because Woolf explicitly describes such as modification, for example in Fig. 1: “PolyA” “Exo Block” (i.e. exonuclease block), and “In one embodiment of the invention, other modifications may be made downstream of the poly A tail in order to retain the poly A binding sites and further block 3' exonucleases” (p. 20-21; p. 35 Example 8).  
maintained.
Conclusion
The claims are not in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639